DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/10/2021 has been entered.
Claim Objections
Claim 1 is objected to because of the following informalities:  some of the amendments to the claims have not been indicated with underline or cross out markings; for example the amendments to claim 1 deleted the term “exclusively” in lines 8 and 13 without crossing out the term; “wherein each blade has a surface and an edge” was deleted without crossing out the phrase; newly added lines 24-27 are not underlined; “the surface of” was deleted in lines 28 and 29 without being crossed out.  Appropriate correction is required.  The Examiner believes all new amendments are included in the current rejection even those not properly marked; however, to the extent a new amendment was not included in the current rejection because it was missed due to not being properly underlined or crossed out, that amendment cannot be considered as being included for purposes of the rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The amendment “wherein, in use position, the first plurality of parallel blades and the second plurality of parallel blades are the same distance from the top of the compound, vertical integral rotating center shaft and the bottom of the compound, vertical, integral rotating center shaft” as recited in lines 24-27 lack support in the original specification, figures and claims.  First, no “in use position” is ever described; there are no distinct “in use” or “not in use” positions, only how the blades are described in one way.  Second, all of the figures and description and claims describe the blades as being angled from the top and bottom and as having a plurality of each.  Therefore, as shown for example in figure 7, it is unclear how the plurality of angled parallel blades 10 are the same distance from the top and bottom when they are vertical; and the angled parallel blades 20 are each a different distance from the top and bottom, for example the first blade is a different distance from the top than the second blade and the first blade is a different distance from the bottom than the second blade.  Looking at figure 8, different positions of the blade are different distances from the top and bottom of the rim.  Nothing in the original disclosure describes the blades as being the same distance from the top and the bottom of the shaft.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 8, 10, 12, 13 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kevan (U.S. Patent No. 1,562,704).
Regarding claim 1, Kevan discloses a mixing paddle (figure 2, reference #56) comprising: 
a compound, vertical, integral rotating center shaft having a top and a bottom (see marked up figure 2 below with shaft labeled); 
a discrete rim, being constructed from piece-wise members and having a first side and a second side (figure 1, see outside rounded portion of beater in contact with bowl and top portion extending from reference #54, labeled in marked up figure 2 below) (It is noted that the limitation “being constructed from piece-wise members” is directed to a manner in which a structure is formed or provided and does not structurally distinguish the physical structure of the rim as a patentable structural limitation.  This limitation is directed to a process of making and does not appear to distinctly claim any additional structural element); 

a second plurality of parallel blades disposed between the compound, vertical, integral center shaft and the second side of the rim, and wherein each blade in the second plurality of parallel blades is attached to the second side of the discrete rim (see marked up figure 2 below with second plurality of blades labeled);
wherein the discrete rim is bisected by the shaft with the rim intersecting both the top and the bottom of the shaft (see marked up figure 2 below with rim labeled and shown bisected by rim at bottom and top of shaft);
wherein the members comprising the rim are separate and distinct from both the first plurality of parallel blades and the second plurality of parallel blades (see marked up figure 2 below, outermost frame is rim that is shown separate and distinct from the blades which are shown in figure 2 as being separate structures);
wherein, in use position, the first plurality of parallel blades and the second plurality of parallel blades are the same distance from the top of the shaft and the bottom of the shaft (see marked up figure 2 below, top first blade same distance from top of shaft as bottom first blade from bottom of shaft and top second blade same distance from top of shaft as bottom second blade from bottom of shaft);  
wherein each of the first plurality of parallel blades makes a first angle with respect to each of the second plurality of parallel blades (see marked up figure 2 below showing the first angle to be 90 degrees); 
wherein each of the first plurality of parallel blades makes a second angle with respect to the compound, integral center shaft (figure 2, see angle between blades and shaft); and 


    PNG
    media_image1.png
    979
    704
    media_image1.png
    Greyscale

Regarding claim 3, Kevan discloses wherein the compound, vertical, integral rotating center shaft bisects the rim into two substantially equal halves (see figure 2 marked up above with labeled shaft dividing rim into two substantially equal halves).
Regarding claim 4, Kevan discloses wherein the rim is contoured so as to conform to the sides of a standard mixing bowl (figure 2, not labeled, see rounded portion of rim at bottom in contact with bowl 57; page 2, lines 74-94).
Regarding claim 5, Kevan discloses wherein the rim is symmetrical about the compound, vertical, integral rotating center shaft (see marked up figure 2 above with labeled rim being symmetrical).
Regarding claim 6, Kevan discloses wherein the rim is shaped as a scutiform (figure 2, not labeled, see curved outer portion of rim).
Regarding claim 8, Kevan discloses wherein the first plurality of parallel blades is located directly across the compound, integral center shaft from the second plurality of parallel blades (figure 2, see blades labeled in marked up figure above).
Regarding claim 10, Kevan discloses wherein the first angle is no less than 85° and no more than 95° (see marked up figure 2 above showing the first angle to be 90 degrees).
Regarding claim 12, Kevan discloses wherein the second angle is acute and wherein both the first and second plurality of parallel blades are also attached to the compound, integral center shaft (figure 2, see bottom angle between shaft and blades).
Regarding claim 13, Kevan discloses wherein the second angle is obtuse and wherein both the first and second plurality of parallel blades are also attached to the compound, integral center shaft (figure 2, see top angle between shaft and blades).
Regarding claim 18, Johnston et al. discloses wherein the mixing paddle has no other blades, other than those included in the first plurality of parallel blades and the second plurality of parallel blades (figure 1, see blades not labeled but marked up in figure 1 above).
  Claim(s) 1, 3-6, 8, 10, 12, 13 and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hall (U.S. Patent No. 1,036,489).
Regarding claim 1, Hall discloses a mixing paddle (figures 2 and 9, reference #24) comprising: 
a compound, integral center shaft having a top and a bottom (figures 2 and 9, reference #25); 
a discrete rim, being constructed from piece-wise members and, having a first side and a second side (figures 2 and 9, reference #26) (It is noted that the limitation is directed to a manner in which a structure is formed or provided and does not structurally distinguish the physical structure of the rim as a patentable structural limitation.  This limitation is directed to a process of making and does not appear to distinctly claim any additional structural element); 
a first plurality of parallel blades disposed between the compound, integral center shaft and the first side of the rim, wherein each blade in the first plurality of parallel blades is attached to the first side of the rim (figures 2 and 9, reference #27 on left); 
a second plurality of parallel blades disposed between the compound, integral center shaft and the second side of the rim, and wherein each blade in the second plurality of blades is attached to the second side of the rim (figures 2 and 9, reference #27 on right); 
wherein the discrete rim is bisected by the shaft with the rim intersecting both the top and the bottom of the shaft (figures 2 and 9, reference #26 bisected by reference #25 at top and bottom);
wherein the members comprising the rim are separate and distinct from both the first plurality of parallel blades and the second plurality of parallel blades (figures 2 and 9, reference #26 separate from reference #27);

wherein each of the first plurality of parallel blades makes a first angle with respect to each of the second plurality of parallel blades (figure 2, reference #27 with angle between left blades 27 and right blades 27); 
wherein each of the first plurality of parallel blades makes a second angle with respect to the compound, integral center shaft (figure 2, see angle between reference #25 and 27); and 
wherein the first angle is no less than 80° and no more than 100° (figure 2, reference #27 with angle between left blades 27 and right blades 27).  
Regarding claim 3, Hall discloses wherein the compound, integral center shaft bisects the rim into two substantially equal halves (see figures 2 and 9, reference #25 divides reference #26 into two equal halves).
Regarding claim 4, Hall discloses wherein the rim is contoured so as to conform to the sides of a standard mixing bowl (figure 2, see outer portions of reference #26 in contact with sides of reference #8).
Regarding claim 5, Hall discloses wherein the rim is symmetrical about the compound, integral center shaft (figures 2 and 9, reference #25 divides reference #26 into two symmetrical halves).
Regarding claim 6, Hall discloses wherein the rim is shaped as a scutiform (figures 2 and 9, reference #26).
Regarding claim 8, Hall discloses wherein the first plurality of parallel blades is located directly across the compound, integral center shaft from the second plurality of parallel blades (figures 2 and 9, reference #27).
Regarding claim 10, Hall discloses wherein the first angle is no less than 85° and no more than 95° (figure 2, reference #27 with angle between left blades 27 and right blades 27).
Regarding claim 12 Hall discloses wherein the second angle is acute and wherein both the first and second plurality of parallel blades are also attached to the compound, integral center shaft (figures 2 and 9, see bottom angle between reference #25 and 27).
Regarding claim 13, Hall discloses wherein the second angle is obtuse and wherein both the first and second plurality of parallel blades are also attached to the compound, integral center shaft (figures 2 and 9, see top angle between reference #25 and 27).
Regarding claim 15, Hall discloses wherein the edges of the blades are tapered (see figures 2 and 9, reference #27; column 2, line 106-column 3, line 2).
Regarding claim 16, Hall discloses wherein the edge of the blades are roughened (see figures 2 and 9, reference #27; column 2, line 106-column 3, line 2).
Regarding claim 17, Hall discloses wherein the edges of the blades are both tapered and roughened (see figures 2 and 9, reference #27; column 2, line 106-column 3, line 2).
Regarding claim 18, Hall discloses wherein the mixing paddle has no other blades, other than those included in the first plurality of parallel blades and the second plurality of parallel blades (figures 2 and 9, reference #27).
Claim(s) 1, 3-6, 8, 10, 11 and 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticiapted by Maezawa et al. (U.S. Patent No. 4,312,596).
Regarding claim 1, Maezawa et al. discloses a mixing paddle (figure 1, reference #14) comprising: 
a compound, vertical, integral rotating center shaft having a top and a bottom (figure 1, reference #12; figures 30 and 31, reference #85); 

a first plurality of parallel blades disposed between the compound, vertical, integral center shaft and the first side of the rim, and wherein each blade in the first plurality of parallel blades is attached to the first side of the discrete rim (figure 1, vertical blades of reference #17 on right side of reference #12, shown as vertical parallel blades; figures 30 and 31, vertical blades of reference #86 on right side of reference #85 shown as vertical parallel blades); 
a second plurality of parallel blades disposed between the compound, vertical, integral center shaft and the second side of the rim, and wherein each blade in the second plurality of parallel blades is attached to the second side of the discrete rim (figure 1, horizontal blades of reference #17 on left side of reference #12; figures 30 and 31, horizontal blades of reference #86 on left side of reference #85 shown as horizontal parallel blades);
wherein the discrete rim is bisected by the shaft with the rim intersecting both the top and the bottom of the shaft (figure 1, reference #16 intersects reference #12 at top and bottom; figures 30 and 31, reference #85 intersects at reference #91 and 92);
wherein the members comprising the rim are separate and distinct from both the first plurality of parallel blades and the second plurality of parallel blades (see figure 1, outermost frame is rim that is shown separate and distinct from the blades reference #17 which are shown as being separate structures; see figures 30 and 31, reference #90, 91 and 92 separate from reference #86);

wherein each of the first plurality of parallel blades makes a first angle with respect to each of the second plurality of parallel blades (figure 1, see angle between vertical blades of reference #17 and horizontal blades of reference #17; figures 30 and 31, see angle between vertical blades of reference #86 and horizontal blades of reference #86); 
wherein each of the first plurality of parallel blades makes a second angle with respect to the compound, integral center shaft (figure 1, see angle between vertical blades of reference #17 and reference #12; figures 30 and 31, see angle between vertical blades of reference #86 and reference #85); and 
wherein the first angle is no less than 80° and no more than 100° (figure 1, see angle between vertical blades of reference #17 and horizontal blades of reference #17; figures 30 and 31, see angle between vertical blades of reference #86 and horizontal blades of reference #86).
Regarding claim 3, Maezawa et al. discloses wherein the shaft bisects the rim into two substantially equal halves (see figure 1, reference #12 divides rim into two equal reference #16; see figures 30 and 31, reference #85 divides rim into two equal reference #90, 91 and 92).
Regarding claim 4, Maezawa et al.  discloses wherein the rim is contoured so as to conform to the sides of a standard mixing bowl (figure 1, not labeled, see outer portions of reference #16 in contact with sides of reference #13; see figure 35, outer portions of reference #90 in contact with sides of reference #82).
Regarding claim 5, Maezawa et al.  discloses wherein the rim is symmetrical about the compound, integral center shaft (figure 1, not labeled, see outer portions of reference #16; figure 31, see reference #90, 91 and 92).
Regarding claim 6, Maezawa et al. discloses wherein the rim is shaped as a scutiform (figure 1, not labeled, see outer portions of reference #16).
Regarding claim 8, Maezawa et al. discloses wherein the first plurality of parallel blades is located directly across the compound, integral center shaft from the second plurality of parallel blades (figure 1, vertical blades of reference #17 on right side of reference #12; figures 30 and 31, reference #86).
Regarding claim 10, Maezawa et al. discloses wherein the first angle is no less than 85° and no more than 95° (figure 1, see angle between horizontal blades of reference #17 on left side and vertical blades of reference #17 on right side; figures 30 and 31, see angle between horizontal blades of reference #86 on left side and vertical blades of reference #86 on right side).
Regarding claim 11, Maezawa et al. discloses wherein the second angle is 90° and wherein the first plurality of parallel blades is also attached to the compound, integral center shaft (figure 1, horizontal blades of reference #17; figures 30 and 31, horizontal blades of reference #86).
Regarding claim 14, Maezawa et al. discloses wherein the second angle is one of 0° and 180° and wherein the second plurality of parallel blades is also attached to the compound, integral center shaft (figure 1, vertical blades of reference #17; figures 30 and 31, vertical blades of reference #86).
Regarding claim 15, Maezawa et al. discloses wherein the edges of the blades are tapered (figures 1 and 2, reference #20; figure 3, reference #24, 25 and 26; column 3, lines 35-42).
Regarding claim 16, Maezawa et al. discloses wherein the edge of the blades are roughened (figure 2, reference #23 extends out from blades at a pointed edge that is considered a roughened point; figures 30 and 31, reference #87).
Regarding claim 17, Maezawa et al. discloses wherein the edges of the blades are both tapered and roughened (figure 2, reference #23 extends out from blades at a tapered/pointed edge that is considered a roughened point; column 3, lines 35-42).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kevan.
Regarding claim 19, Kevan discloses all the limitations as set forth above.  However, the reference does not explicitly disclose wherein the definable spacing is between 6mm and 13mm.  As the path of motion of the material and mixing and incorporations of the material are variables that can be modified by adjusting the definable spacing between blades, the precise spacing would have been have been considered a result effective variable by one having ordinary skill in the art at the time the invention was filed. As such, without showing unexpected results, the claimed spacing cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was filed would have optimized, by routine experimentation, the definable spacing in the apparatus of Kevan to obtain desired path of motion, mixing and incorporation of material for the particular requirement of the 
Regarding claim 20, Kevan discloses all the limitations as set forth above.  The reference as modified further discloses wherein the definable spacing between each blade in the first plurality of parallel blades is uniform (figure 2, see spacing between blades).
Regarding claim 21, Kevan discloses all the limitations as set forth above.  The reference as modified further discloses wherein the definable spacing between each blade in the second plurality of parallel blades is uniform (figure 2, see spacing between blades).
Regarding claim 22, Kevan discloses all the limitations as set forth above.  However, the reference is silent as to the type of material the mixing paddle is fabricated from.  It is noted that the limitation is directed to a manner in which a structure is fabricated or provided and does not structurally distinguish the physical structure of the mixing paddle as a patentable structural limitation.  This limitation is directed to a process of making and does not appear to distinctly claim any additional structural element.  Nonetheless, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to fabricate the mixing paddle from at least one of stainless steel, aluminum, zinc, magnesium, acrylonitrile butadience styrene ("ABS"), polycarbonate ("PC"), polypropylene ("PP"), polyamides ("nylon"), high-density polyethylene ("HDPE"), and polyvinyl chloride ("PVC") to provide a strong, stable mixing paddle for moving and mixing through the material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claims 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall
Regarding claim 19, Hall discloses all the limitations as set forth above.  However, the reference does not explicitly disclose wherein the definable spacing is between 6mm and 13mm.  As the path of 
Regarding claim 20, Hall discloses all the limitations as set forth above.  The reference as modified further discloses wherein the definable spacing between each blade in the first plurality of parallel blades is uniform (figure 1, see spacing between reference #27).
Regarding claim 21, Hall discloses all the limitations as set forth above.  The reference as modified further discloses wherein the definable spacing between each blade in the second plurality of parallel blades is uniform (figure 1, see spacing between reference #27).
Regarding claim 22, Hall discloses all the limitations as set forth above.  However, the reference is silent as to the type of material the mixing paddle is fabricated from.  It is noted that the limitation is directed to a manner in which a structure is fabricated or provided and does not structurally distinguish the physical structure of the mixing paddle as a patentable structural limitation.  This limitation is directed to a process of making and does not appear to distinctly claim any additional structural element.  Nonetheless, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to fabricate the mixing paddle from at least one of stainless steel, aluminum, zinc, magnesium, acrylonitrile butadience styrene ("ABS"), polycarbonate ("PC"), polypropylene ("PP"), .
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kevan in view of Gould (U.S. Patent No. 1,774,509).
Regarding claim 7, Kevan discloses all the limitations as set forth above.  The reference further discloses wherein the shaft is comprised, from the top to the bottom, of a flange (figure 2, reference #53), a collar (figure 2, reference #52), a member (figure 2, reference #54) and a spine (see marked up figure 2 above of shaft between rim).  However, the reference fails to explicitly disclose wherein the member is a frustoconical shape.  Gould teaches another stand mixer with beater (figure 3). The reference teaches the member of the shaft is frustoconical (figure 3, not labeled, portion below and attached to reference #58).  It is well known in the art that shaft members can have a variety of shapes of configurations, including cylindrical and frustoconical (as evidenced by Kevan figure 2 and Gould figure 3).  The change in configuration of shape of a device is obvious absent persuasive evidence that the particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify shaft member of Kevan to include a variety of member shapes, as taught by Gould.  An ordinary skilled artisan at the time of the invention would have been motivated to do the foregoing in order to increase the support to the shaft and the beater.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-8, and 10-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments were only directed to the Johnston reference which is not being used in the current rejection.  Applicant makes the argument that the Applicant is his own lexicographer when it comes to the definition of the rim.  However, nothing in Applicant’s specification defines the rim according to his own special definition.  “To act as their own lexicographer, the applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess.”  MPEP 2111.01IV.  Applicant has not done this.  The rim of the references used above is separate and distinct from the blades.  Examiner never states that the blades are part of the rim.  As explained above, the rim is designated a specific structure, and the blades are all designated a different and distinct structure.     
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH INSLER whose telephone number is (571)270-0492.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/ELIZABETH INSLER/Primary Examiner, Art Unit 1774